ORDER

PER CURIAM.
Torin Dyson (“Appellant”) appeals from the judgment entered after a jury convicted him of three counts of murder in the first degree' in violation of Section 565.020, RSMo 2000 and three counts of armed criminal action in violation of Section 571.015, RSMo 2000. After a jury trial, Appellant was convicted and sentenced as a prior and persistent offender to three terms of life imprisonment without the possibility of probation or parole for the murder convictions and three terms of life imprisonment for the armed criminal action convictions.
Appellant argues on appeal that the trial erred and abused its discretion: (1) by fading to grant his motion for severance requesting Counts I and II be severed from Counts III through VI; (2) in admitting hearsay testimony; (3) in that there was insufficient evidence to sustain one of the murder convictions because there was no evidence presented that he coolly deliberated prior to the shooting; and (4) because the prosecutor made improper comments during closing argument.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The. judgment of the trial *618court is affirmed. No precedential or jurisprudential purposes would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 30.25(b).